DETAILED ACTION
This is a non-final Office action in response to communications received on 3/24/2020 and an Examiner’s Interview conducted 11/28/2021.  Claims 1-34 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Drawings
The drawings filed 3/24/2020 are acknowledged.
Priority or Provisional
Foreign Priority to 9/25/2017 is acknowledged.  
Preliminary Amendment
The preliminary amendment, received 3/24/2020, is acknowledged.  

Objections
Claims 19-20 are objected for the following informalities: the claim language “when there is identity between the check coefficient” is grammatically incorrect.  Did Applicant intend to disclose “an identity confirmation” or something else to do with identity?  Appropriate clarification/correction is required.
Claim 24 is objected to for the following informalities: the claim language of claim 24 uses two descriptions to refer to what appears to be the same process.  Specifically, the claim discloses “altering the data of a data block” and then subsequently refers to “the changed data block” and “changed data”.  To avoid confusion about there being two types of processes (a changed data and an altered data), the Examiner recommends using the same terminology throughout the claim (either substituting “changing the data” for “altering the data” or replacing “the changed data block” with “the altered data block” and “the altered data”).  Appropriate clarification/correction is required.
Claim 33 is objected to for the following reasons: the claim is directed to a different statutory class than the claim from which it depends (apparatus vs. system).  The Examiner recommends making claim 33 independent and explicitly listing those limitations from claim 32 which Applicant intends to be part of claim 33. Appropriate clarification/correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 112, second paragraph, as indefinite because the claim appears to be directed to two methods – “a method for storing data” and “the method for mutually concatenating all data blocks” – and the claim appears to be missing steps.  As claim 1 is a single claim, the claim should be directed to a single method.  In addition, there is no antecedent basis for “the method for mutually concatenating all data blocks” and none of the body of the claim actually references concatenating the data blocks.  Did Applicant intend “mutual concatenation of the data blocks” to be the result of carrying out the steps?  If so, the Examiner recommends listing that as the final step at the end of the body of the claim rather than as a second method in the preamble and clarifying how the steps in the body of the claim lead to the concatenation of the blocks.  Appropriate correction is required.
Claims 18 and 22 are rejected as indefinite because there is insufficient antecedent basis for “the method for checking the data integrity”.  Such method is not mentioned in the parent claim 1.  In addition, as claim 1 is already directed to 2 other methods, this adds further indefiniteness as it is unclear whether this is meant to be a sub-method of claim 1 or whether claims 18 and 22 were intended to be independent claims directed to a new method.  Appropriate correction is required.
Claim 27 is rejected as indefinite because there is insufficient antecedent basis for “the method for mutually linking all data blocks of a second group”.  Such method is not mentioned in the parent claim 1.  In addition, as claim 1 is already directed to 2 other methods, this adds further indefiniteness as it is unclear whether this is meant to be a sub-method of claim 1 or whether claim 27 was intended to be an independent claim directed to a new method.  Appropriate correction is required.
Claim 30 is rejected as indefinite because there is insufficient antecedent basis for the claim limitations “the predecessor group in the sequence” and “the individual groups”.  Claim 1, upon which claim 30 depends, does not mention predecessor groups or sequences and it is unclear from claim 30 what is being referred to by the predecessor/individual groups and sequence.  Appropriate correction is required.
Claim 32 is rejected as indefinite because the claim appears to be directed to both a system and a method.  A claim must be directed to either a system, apparatus or method.  The Examiner recommends rephrasing the claim to read” “electronic data storage system for storing data, comprising:” followed by “an electronic memory in which the data is stored in a tamper-proof manner” using a data block structure comprising a plurality of data blocks, wherein each of the data blocks are assigned a function that is dependent on the data stored in the corresponding data block; a processor; machine-readable instructions which are stored in the electronic memory and executed by the processor to perform the following steps:”  In addition, as with claim 1, if Applicant intended for the “mutual concatenation of the data blocks” to be the result of the steps, then the Examiner recommends listing that as the final step at the end of the claim rather than the preamble and making sure it is clear in the claim how mutual concatenation results from the claimed steps.  

Allowable Subject Matter
Claims 1 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
For the above-stated reasons, claims 1-34 are rejected.
Prior art considered but not relied upon includes:
1) Pasini (US 2012/0250856) discloses determining mathematical operations to carry out on input block sequence and generating a vector B by adding up the functions Y1, Y2 and Y3 assigned to each of the data blocks for the incoming input block sequence and determining a coefficient for each of the functions Y1, Y2, and Y3 for the incoming input block sequence so that the ciphered blocks are the same length as the plaintext blocks and each block is dependent upon each other except the last block (see paras. [0028], [0031]-[0032], [0038]-[0039], [0043], Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438